DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/29/2021.
Claims 1-4 and 6-7 remain pending in the application.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claim 1, the prior art does not disclose or make obvious the limitation of claim 1, with particular to the limitation “the DD value of the surface layer is 6$ to 50% of the DD value of the internal layer”, “the DD value of the internal layer is 50-80” and “the DD value of the surface layer is 4 to 26” in context of the remaining structural requirements of the claim.  Even though Matsui discloses an active material layer for the negative electrode that has the surface layer and the internal layer made of carbon material.  Matsui is silent regarding the DD values of the internal layer and the surface layer.  Takahata and Lee disclose subjecting the active layer of negative electrode to magnetic field; however, the active layers of Takahata and Lee are single layers.  Therefore, it is unclear as to what would happen if the active layer comprising the surface layer and the internal layer of Matsui is subjected to the magnetic field disclosed by Takahata and Lee and it would be unclear as to whether the resulting active layer of Matsui, after being subjected to the aforementioned magnetic field, would end up with the internal layer and the surface layer having the DD values in the claimed ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/08/2021